UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 5, 2013 Seven Seas Cruises S. DE R.L. (Exact Name of Registrant as Specified in Its Charter) Republic of Panama 333-178244 75-3262685 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8rdStreet, Suite 100 Miami, FL 33122 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (305) 514-2300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On July 10, 2013, Seven Seas Cruises S. DE R.L. (the “Company”) announced that it has entered into a definitive contract, effective July 5, 2013, with Italy’s Fincantieri shipyard to build a new luxury cruise ship for the Company.Under the terms of the contract, the Company will pay approximately US$450 million to Fincantieri for the new cruise ship. Financing for the project is expected to be arranged by Crédit Agricole Corporate and Investment Bank with support from SACE, Italy’s export credit facility. A copy of the related press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. Item9.01Financial Statements and Exhibits. (d)Exhibits ExhibitNo. Description Press release issued on July 10, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 10, 2013 SEVEN SEAS CRUISES S. DE R.L. /s/ JASON M. MONTAGUE Jason M. Montague, Executive Vice President and Chief Financial Officer EXHIBIT INDEX ExhibitNo. Description Press release issued on July 10, 2013.
